Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 10 are objected to because of the following informalities. Consider the following for improved clarity:
claim 1 at line 4: “the filler being a shear thickening” 
claim 10 at line 35: “which is the same as 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the supporting member" at line 28, and there is insufficient antecedent basis for this limitation in the claim.  A supporting member has not been previously recited.  Consider deleting the limitation “the supporting member is made of polypropylene (PP) net.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong (CN 207522529, “Dong”), translation attached.  
Regarding claim 1, Dong (Figure 1, below) discloses an impact tool, including: 
a working portion 5 and 6, including a housing 5, 6 which is made of rubber (outer surface of bag 5 is made of rubber, [0021]) and a filler (fluid inside 5, [0021]), the housing defining an inner space (space within 6), the filler being stuffed with the inner space (the filler or fluid is within bag 5 which is within inner space of member 6), the filler being shear thickening non-Newtonian fluid [0021]; 
a handle 1, connected with the working portion (via intermediate components, Fig 1).
                                          
    PNG
    media_image1.png
    591
    403
    media_image1.png
    Greyscale


Regarding claim 3, Dong discloses the limitations of claim 1, as described above, and further discloses wherein the working portion further includes at least one supporting member 4 received in the inner space [0022], Fig 1.

Regarding claim 6, Dong discloses the limitations of claim 1, as described above, and further discloses 
wherein the housing includes an opening communicated with the inner space (lower end of 6 defines opening in communication with inner space, Fig 1), 
a base 4 is received in the inner space and disposed between the filler and the opening (as viewed diagonally from below, 4 is between fluid within 5 and opening, Fig 1), the base is abutted against the housing (Fig 1, base 4 is abutted against bag 5, part of the housing, as defined above), and 
the handle covers the opening and is connected with the base (handle 1 covers a portion of the opening and is connected base 4 (at upper end of handle, Fig 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 207522529, “Dong”), and further in view of Honda (US 2014/0213706, “Honda”).

Regarding claim 2, Dong discloses the limitations of claim 1, as described above, but does not explicitly disclose that the filler is an unvulcanized synthetic rubber body (interpreting “body” as –substance--, since the filler has already been recited to be a fluid).  Honda teaches unvulcanized rubber as a non-Newtonian fluid [0021-22].  It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to use unvulcanized rubber as the non-Newtonian fluid, as taught by Honda, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 207522529, “Dong”), and further in view of Hreha (US 5,259,274, “Hreha”).

Regarding claim 9, Dong discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein the handle includes a coating and a main body, the main body is an elongate plate and harder than the coating, and the coating encompasses the main body.  However, Hreha is also concerned with a hammer or striking tool and teaches providing a main body 30 of an elongated plate handle that is covered by a coating 32, and that the main body is harder than the coating (2:38-47, Figs 1 and 5, below).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate the cushioned coating over the handle main body, as taught by Hreha, to provide a good grip and cushioning to a user, for more comfortable use and better grip on the tool. 

                          
    PNG
    media_image2.png
    602
    439
    media_image2.png
    Greyscale
 


Allowable Subject Matter
Claims 4, 5, 7, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, claim 10 would need to be rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the closest art of record, Dong (CN 207522529), discloses the limitations of claim 3, as described above, but Dong, alone or in combination, does not teach, suggest, or make obvious that the supporting member has through holes, through which the filler is flowable, as required by the claim, and in combination with the additional elements of the claim.  Claim 5 is allowable as being dependent from an allowable claim.  
Regarding claim 7, the closest art of record, Dong (CN 207522529), discloses the limitations of claim 6, as described above, but Dong, alone or in combination, does not teach, suggest, or make obvious an assembling hole in the base, in which filler is disposed, and a connecting member through the handle and within the filler, as required by the claim, and in combination with the additional elements of the claim.
Regarding claim 8, the closest art of record, Dong (CN 207522529), discloses the limitations of claim 6, as described above, but Dong, alone or in combination, does not teach, suggest, or make obvious a flange, a cover, and at least one connecting member, as required by the claim, and in combination with the additional elements of the claim.
Regarding claim 10, the closest art of record, Dong (CN 207522529), discloses the limitations of claim 1, as described above, but Dong, alone or in combination, does not teach, suggest, or make obvious, inter alia, an assembling hole in the base, in which filler is disposed, a connecting member through the handle and within the filler, a flange, and an assembling segment, as required by the claim, and in combination with the additional elements of the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Jacober, et al. (US 2017/0275895 and US 2017/0275894) and Munetaka (JP 2020006491) teaches an impact tool incorporating a viscoelastic (non-Newtonian) fluid in the head portion.  

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723